Citation Nr: 1223168	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  01-04 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to higher evaluations for service-connected spondylosis at L5-S1, evaluated as 10 percent disabling from June 21, 1994 until December 21, 2004, and as 20 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June to December of 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  He appeared for a Board video conference hearing in April 2002 and for RO hearings in February 2001 and December 2004.  The case was previously remanded in October 2003 and January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its January 2011 remand, the Board included very specific instructions as to the information requested via a new VA spine examination.  Notably, the Board requested a determination of the additional degree of range of motion loss (if any) due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The Board also requested information about neurological involvement resulting from the spine disability and the severity of such involvement (e.g., slight, moderate, etc.)  Unfortunately, the report of the Veteran's February 2011 VA examination does not adequately address these matters.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders).

The February 2011 VA examination report does include range of motion findings, including flexion limited to 40 degrees.  The examiner went on to state, without any specificity, that the Veteran did have "pain throughout motion" but did not have increased pain, loss of motion, weakened movement, excess fatigability, incoordination, or flare-ups when this was repeated three times.  It is unclear whether the term "pain throughout motion" encompasses all motions, or to what extent individual motions are affected.  This information was specifically requested by the Board, and it is particularly relevant in a case such as this where a higher evaluation of 40 percent is, under the current provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, warranted for flexion limited to 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011). 

The Board also notes that the examination findings as to neurological involvement are seemingly internally contradictory and ultimately inconclusive.  As a preliminary matter, the Board notes that a prior VA spine examination from December 2004 revealed "exquisite back pain on the left with radicular pain down his leg all the way to his toes" with dorsiflexion, leg strength decreased to 4/5 bilaterally, and deep tendon reflexes absent in the lower extremities; the examiner, however, did not diagnose any separate neurological disabilities.  In its January 2011 remand, the Board noted the fact that the examiner did not indicate the severity of the lower extremity impairment in describing why a remand was needed.

The February 2011 VA examination report indicates that the Veteran reported radiation of pain from the buttock into the posterior leg and down into his foot, mostly on the left side but also on the right.  The examiner separately noted that the Veteran had diabetes and that "any radiculopathy may be clouded with peripheral neuropathy of his diabetes."  The examination itself revealed several findings strongly suggestive of neurological involvement, including global decreased sensation in the L4-S1 distributions, index sensation more proximately, and absent reflexes in the patellar tendon and Achilles tendon bilaterally.  Radiographs revealed, among other things, some loss of disc height at the L5-S1 disk.  The examiner diagnosed congenital spondylolysis defects at L5-S1, grade 1 spondylolisthesis at L5-S1, chronic low back strain, and degenerative disc disease.  
In reaching an assessment, however, the examiner described the Veteran's chronic low back pain as "a congenital abnormality" and stated the following:

Additionally, the patient does not complain of a radiculopathy which would fit with the level of this impairment with an L5-S1 spondylolisthesis the L5 nerve root should be affected and it is not.  He clearly does not have radiculopathy in this area and there is no nerve involvement.  Again it is my clinical opinion that this is a non-traumatic condition that he has.  It is congenital.  He may very well have had a low back sprain from his injury and has a chronic low back pain secondary to this but I do not believe it has anything to do with his spondylolysis defect or the spondylolisthesis.  

The Board is not satisfied that these examination findings and conclusions resolve the underlying question of whether, and to what extent, the Veteran has any objective neurological abnormalities associated with his service-connected lumbosacral spine disability.  It is readily apparent that the Veteran has subjective complaints concerning the lower extremities and specific objective neurological findings of the lower extremities, as well as x-ray evidence of L5-S1 disc involvement.  The examiner, however, did not adequately explain the etiology of the lower extremity findings (e.g., the spine, or possibly diabetes mellitus) or provide a rationale for his conclusion that the L5 nerve root was not affected.  Notably, there appear to have been no nerve conduction studies, or an MRI, conducted in conjunction with this examination; only "radiographs" were noted.  The Board thus finds that the record is insufficient to determine whether separate ratings for associated objective neurological abnormalities are warranted, and this determination cannot be made until a more thorough and conclusive VA examination is conducted.

The Board also notes that, in letters dated in April and July of 2004, a private law office contacted VA and stated that the office was representing the Veteran in a Social Security Administration (SSA) disability case.  Medical records corresponding to that SSA application have not been requested to date, and such records must be requested because they may contain relevant findings.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records, as such records may contain relevant evidence).  

While the Board regrets additional delay in this long-pending case, the deficiencies in this case are of such significance that this case must again be REMANDED for the following action:

1.  SSA must be contacted, and all records corresponding to the Veteran's application for SSA disability benefits must be requested.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

2.  The Veteran must be scheduled for a VA spine examination, encompassing both orthopedic and neurological testing, to determine the symptoms and severity of his service-connected spondylosis at L5-S1.  The examiner must review the claims file in conjunction with the examination.  All testing deemed necessary, potentially to include x-rays, an MRI, and EMG studies, should be accomplished, at the discretion of the examiner.  

The examiner must conduct range of motion studies and comment on: 1) the extent of additional disability and functional loss (expressed in lost degrees of motion, if possible) due to pain, excess fatigability, weakened movement, and incoordination; and 2) the degrees of motion at which pain is present.  The examiner must also comment on the frequency and duration of any doctor-prescribed bedrest.

Finally, the examiner must comment on whether there exist any associated objective neurological abnormalities (e.g., radiculopathy, neuropathy, or other neurological disabilities) of the lower extremities as secondary to the service-connected lumbosacral spine disorder.  If so, the severity of such abnormalities must be described.  If no abnormalities are found to be present, the examiner must so state clearly but also must discuss this in terms of the earlier VA examinations (e.g., from December 2004) indicating neurological symptomatology of the lower extremities.

All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, after the completion of any additional development raised by the record (e.g., obtaining records of any treatment described by the Veteran post-remand), the claim must be readjudicated, with consideration as to whether any separate evaluations are warranted under Diagnostic Code 5243.  If the determination of this claim is less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


